Name: Commission Regulation (EC) No 1278/2001 of 28 June 2001 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: regions of EU Member States;  processed agricultural produce;  trade
 Date Published: nan

 Avis juridique important|32001R1278Commission Regulation (EC) No 1278/2001 of 28 June 2001 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance Official Journal L 176 , 29/06/2001 P. 0006 - 0007Commission Regulation (EC) No 1278/2001of 28 June 2001amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balanceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 10 thereof,Whereas:(1) Commission Regulation (EEC) No 1696/92(3), as last amended by Regulation (EEC) No 2596/93(4), in particular lays down detailed rules for the application of the specific arrangements for the supply of certain agricultural products to the Azores and Madeira.(2) Commission Regulation (EEC) No 2219/92(5), as last amended by Regulation (EC) No 1192/2001(6), in particular lays down detailed rules for the application of the specific arrangements for the supply of milk products to Madeira and establishes the forecast supply balance for Madeira for the period 1 July 2000 to 30 June 2001.(3) Pending the entry into force of the reform of the specific supply arrangements and inorder to avoid any break in the application of the specific supply arrangements in force, the supply balance should be established for the period 1 July to 31 December 2001.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EEC) No 2219/92 is hereby replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 179, 1.7.1992, p. 6.(4) OJ L 238, 23.9.1993, p. 24.(5) OJ L 218, 1.8.1992, p. 75.(6) OJ L 162, 19.6.2001, p. 5.ANNEX"ANNEX ISupply balance for milk products for Madeira for the period 1 July to 31 December 2001>TABLE>"